       Case 6:20-cv-00792-MK    Document 1       Filed 05/14/20          Page 1 of 9




Barbara K. Parmenter
1863 Pioneer Parkway E. #659
Springfield, bregon 97477
Telephone No.: (541) 937-1234
E-mail: bparmenter97478@gmail.com



                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF OREGON


BARBARA K. PARMENTER                        Case No.      lp: 2D-CV-7~2- fr\~
                                            (to be filled in by the Clerk's Office)
                          Plaintiff,
                                              EMERGENCY - URGENT
             V.                             COMPLAINT AND REQUEST FOR
                                                 INJUNCTION
WILMINGTON SAVINGS FUND SOCIETY,
FSB, NOT IN ITS INDIVIDUAL CAPACITY
BUT AS TRUSTEE FOR BCAT 2017-19TT,
AND BCAT 2017-19TT, AND
SHELLPOINT MORTGAGE SERVICING

                          Defendants.



I.   The Parties to This Complaint
     A. The Plaintiff(s)
        Barbara K. Parmenter
        Barbara K. Parmenter, Trustee of the Barbara K. Parmenter Living Trust
        Barbara K. Parmenter, Manager of BOBBI L.L.C., a Delaware Corporation
        Address: 1863 Pioneer Parkway E. No. 659, Springfield, Oregon 97477
        Telephone Number: {541) 937-1234
        E-mail Address: bparmenter97478@gmail.com



                                        1
  Case 6:20-cv-00792-MK    Document 1    Filed 05/14/20   Page 2 of 9




     *The Plaintiff has been verified by her professional health care
                                    I

   providers as a communications disabled person resulting from multiple
   traumatic brain injuries. The Plaintiff and her professional health care
   providers have been diligent in requesting and trying to secure the
   Plaintiff reasonable aids and services to accommodate her
   communications disabilities in the State of Oregon and in the Federal
   Bankruptcy and District of Oregon Courts to no avail.

 Under the Americans with Disability Act, Section 504 of the Rehabilitation
Act of 1973, the Judicial Guide, and the Judicial Conference Plaintiff is
entitled to effective aids and services of her choice to accommodate her
handicaps and disabilities at court expense. Under 42 U.S. C.@12188
Plaintiff is entitled to compensatory and punitive damages. As a disabled
person she is also entitled to treble punitive damages all of which she is
herein reserving her rights to pursue and receive once she is given legal
representation as a reasonable accommodation.

A. The Defendant(s)
   Defendant No. 1
   Wilmington Savings Fund Society, FSB, not in its individual capacity, but
   solely as Trustee For BCAT 2017-19TT
   Attorneys and Address: ZBA LAW, LLP
   Jeffrey A. Meyers, Esq. & Scott D. Crawford, Esq.
   One World Trade Center
                             th
   121 SW Salmon Street 11 Floor
   Portia nd, Oregon 97204
   Telephone No.: (503) 946-6558 ext. 801
   E-mail Address: jmeyers@zbalaw.com

B. The Defendant(s)
   Defendant No. 2
   Shellpoint Mortgage Servicing
   P.O. Box 10826
   Greenville, South Carolina 29603

C. The Defendant(s)
   BCAT 2017-19TT

                                   2
        Case 6:20-cv-00792-MK     Document 1     Filed 05/14/20   Page 3 of 9




         C/O Wilmington Savings Fund Society, FSB listed above
II. Statement of Claims; In the U.S. Bankruptcy Court for the District of Oregon,
Eugene Branch and in the Oregon Circuit Courts for the County of Lane

  PLAINTIFF was verified as being incompetent from traumatic brain injuries
received in the second suspicious whiplash vehicle crash on 12/29/2008. On          .
12/30/2008 Pro Hae Vice attorney Samuel L. Boyd filed an illegal foreign judgment
against Plaintiff for $130,000.00 by intervention into Plaintiff's Oregon Circuit
Court for the County of Lane Legal Negligent Case against the three time
disbarred and felon attorney Justice Buck Humphreys. The illegal judgment filing
coerced the then incompetent Plaintiff into trying to file a small business Chapter
11 Bankruptcy to protect herself, her businesses and her finances. But, Boyd had
deceived Plaintiff into believing he had also been a victim of the twice disbarred
and felon attorney Justice Buck Humphreys in order to secure legally representing
her against Humphreys when in fact Boyd had dropped his lawsuit against
Humphreys who he had previously been involved with in fleecing clients just as
they were now fleecing Plaintiff.

   Plaintiff never received requested accommodations from the courts for her
professional health care provider's verified severe communications disabilities
which enabled the groups of judges and involved attorneys to unlawfully fleece
her of her businesses and income and development properties worth tens of
millions of dollars' that rightfully belong to her and her family. This Injunction to
stop an illegal foreclosure is one of the many unlawful state court actions used to
fleece the disabled, vulnerable, and elderly Plaintiff.

 On March 5~ 2009 the then incompetent Plaintiff tried to file her Chapter 11 but
she had never taken the required credit counseling. The record shows the judge
changed the filing date to March 9, 2009. Because Plaintiff had sued the self-
insuring Oregon State Bar previously on November 4, 2004 for reinstating the
known twice previously disbarred and felon attorney Justus Buck Humphreys all
of the Oregon mandatory State Bar members which included the US Bankruptcy
and District of Oregon Judges had a concealed and undisclosed financial conflict
of interest with Plaintiff. Once she had regained some of her mental capacities
Plaintiff asked to have her case dismissed because she was far from and was
never bankrupt. The Judge refused to dismiss her case and the group of Oregon



                                          3
        Case 6:20-cv-00792-MK     Document 1    Filed 05/14/20   Page 4 of 9




State Bar members fleeced Plaintiff of her millions in assets over the past eleven
years.
  Plaintiff has never been given an accommodation or effective legal
representation even when the BAP requested she be given legal representation
by the then U.S. District Court Judge Michael McShane.
  42 U.S.C § 12132 provides, "No qualified individual with a disability shall, by
reason of such disability, be excluded from participating in or denied the benefits
of the services, programs, or activities of a public entity, or be subjected to
discrimination by any such entity."

 ·As ·a prior Oregon Circuit Court Judge in October 2003 for the County of
Multnomah Judge Michael Mcshane participated in the first "Fraud Upon The
Court Case" against Plaintiff who was represented at that time in her personal
injury case by the former Dallas, Texas and reinstated Oregon attorney Justus
Buck Humphreys.

  After the "Fraud Upon the Court" in Plaintiff's Personal Injury Case in October
 2003 Plaintiff's office personal researched Humphreys' background again and
 discovered he was really Lloyd Edwin Humphreys. In her following case against
 the Oregon State Bar it was revealed in discovery that the Oregon State Bar had
 given Humphreys aliases by someone at the Oregon State Bar tampering with
_public records, a crime. Plaintiff had to sue Pro Se as no Oregon State Bar
 member attorney would sue their own self-insuring Oregon State Bar. The OSB
 member judge(s) dismissed her resulting case(s) and Plaintiff's further legal
 research revealed the Oregon State Bar had been made a State of Oregon
 Government Agency. SEE: STATE EX REL FROHN MAYER v. OREGON STATE BAR;
 CC98C-12045, 767 P. 2d 893 (1989). CA A47455; SC 535408. In 1978 Former
 Syrian immigrant family Governor Victor Atyieh made Oregon the first and only
 legal sanctuary state. Seven years after becoming a State the Oregon Legislature
 rescinded the Fourteenth Amendment= a totalitarian state.

 For the first time since the crime sprees began against Plaintiff in 1990 and as of
January 21, 2020 Pro Hae Vice attorneys no longer have to be members of the
Oregon State Bar in order to take a case in Oregon. Plaintiff may now be capable
of securing or being granted effective legal representation.

Ill. JURISDICTION

                                         4
          Case 6:20-cv-00792-MK       Document 1     Filed 05/14/20   Page 5 of 9




UNDER 28 U.S. Code @ 1334 Bankruptcy cases and proceedings it states:

(a)     Except as provided in subsection (b) of this section, the District courts shall

have original and exclusive jurisdiction of all cases under title 11.

(b)     Except as provided in subsection (e) (2), and notwithstanding any Act of

      Congress that confers exclusive jurisdiction on a court or courts other than

      the district courts, the district courts shall have original but not exclusive

      jurisdiction of all civil proceedings arising under title 11, or arising in or related

      to cases under title 11.

      28 U.S. Section 1452 A at 1452 itself indicates ("Removal of claims related to

bankruptcy cases",,), matters that can be removed include claims "related to" a

bankruptcy case within the meaning of 28 U.S.C. at 1334(b).' In addition to 28

U.S.C. at 1452(A), and civil action brought in a state court may also be subject to

removal pursuant to 28 U.S.C .

..... Subsection (c) and this subsection shall not be construed to limit the

applicability of the stay provided for by section 362 of title 11, United States

Code, as such section applies to an action affecting the property of the estate in

bankruptcy.

(e) The district court in which a case under title 11 is commenced or is pending



                                              5
        Case 6:20-cv-00792-MK       Document 1    Filed 05/14/20   Page 6 of 9




shall have exclusive jurisdiction-

(1)   of all property, wherever located, of the debtor as of the commence-

ment of such case, and of property of the estate; and

(2)   over all claims or causes of action that involve construction of Section

327 of Title 11, United States Code, or rules relating to disclosure

requirements under section 327.

 The Supremacy Clause of the United States of America:

  It is well settled that "(a) Congressional grant of exclusive jurisdiction to the

federal court includes the implied power to protect that grant" as was required

under Gonzales, 830 F. 2d at 1036. A bankruptcy court may not decline to invoke

this power in the "face of a clearly invalid state court action infringing upon the

bankruptcy court's exclusive jurisdiction." The bankruptcy court was required to

reopen the proceedings to protect its exclusive jurisdiction over the

enforcement of its orders. Cf.id (holding that the bankruptcy court properly

vacates a state court judgment and properly holds that a state court's action

was void from the onset when the state court proceeded with an action in

violation of an automatic stay or court order).

The Aid of Jurisdiction Exception

  Under the Aid of Jurisdiction Exception, federal courts can enjoin state court

                                           6
          Case 6:20-cv-00792-MK    Document 1     Filed 05/14/20   Page 7 of 9




proceedings if 11 necessary in aid of" the federal court's jurisdiction. The

exception's history indicates that its purpose was 11to make clear the recognized

power of the Federal courts to stay proceedings in State cases removed to the

District courts. In other words, if a lawsuit begun in state court is removed to

federal court, the federal court can enjoin the state court from continuing to

exercise jurisdiction. The Aid of Jurisdiction Exception also applies" when the

federal court first acquires jurisdiction in parallel in rem actions."

IV.

  In addition to stopping the unlawful foreclosure Plaintiff is seeking financial

damages from the Defendant's Wilmington Savings Fund Society, FSB,

BCAT 2017-19TT, and Shellpoint Mortgage Servicing as well as their management

companies and reserves her rights to seek financial damages in this case once she

has secured NECESSARY and effective legal representation.

V.

     Enclosed and attached: U.S. Bankruptcy Court for the District of Oregon Case

No 09-60875-frall "ORDER AUTHORIZING ABANDONMENT (57TH STREET) AND

NOTICE RE ORDER CONFIRMING CHAPTER 11 PLAN, ANY APPROPRIATE

INUNCTION AND DISCHARGE. Under #3, #4, the property was revested free and



                                           7
        Case 6:20-cv-00792-MK   Document 1    Filed 05/14/20   Page 8 of 9




clear to Debtor and commencement of any action to collect or recover from

debtor or property is enjoined. Such documents are again enclosed for the court.
                                                     "\

Respectfully submitted this 14th day of May, 2020.




                                        8
        Case 6:20-cv-00792-MK      Document 1   Filed 05/14/20        Page 9 of 9


                                                           FILED 14MAY 1 201662USDC·DRE

                             CERTIFICATE OF SERVICE

 I HEREBY CERTIFY THAT I have served a true copy of the UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF OREGON EMERGENCY-URGENT
COMPLAINT AND REQUEST FOR INJUNCTION and enclosed Affidavit by mailing a
true copy of such at the Gateway Postal Service, in Springfield, Oregon that is
                                                                 th
addressed and stamped to the below named persons this 14 day of May, 2020.




                                                            K. Parmenter

ZBA, LLP
Jeffery A. Meyers
Scott D. Crawford
Attorneys for Plaintiff
121 SW Salmon Street, 11th Floor
Portland, Oregon 97204
Telephone No. (503) 296-2884

State of Oregon ,
C/O Cheryl Hiemstra
1162 Court Street NE
Salem, Oregon 97301

Shellpoint Mortgage Servicing
P.O. Box 619063
Dallas, Texas 75261-9063
